Citation Nr: 9925746	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for conversion 
hysteria, currently rated as 30 percent disabling.

2.  Entitlement to a compensable rating for residuals of an 
injury to muscle group XXII.

3.  Entitlement to a compensable rating for left leg atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1942 to 
September 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The appellant's service-connected psychiatric disability, 
conversion hysteria, is manifested at its worst by complaints 
of poor sleep, night sweats, some memory difficulty (which 
may be related to his two prior strokes), nervousness, and 
quick anger when recalling his experiences during the war, 
with objective medical findings at the most recent VA 
examination in April 1998 for some memory difficulty, some 
difficulty keeping track of time, periodic nervousness and 
depression, and fair judgment.  The evidence of record is 
entirely negative for a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impaired judgment, impaired abstract thinking, 
disturbances of motivation due to psychiatric symptoms, and 
difficulty in establishing and maintaining effective work and 
social relationships (the appellant has been retired with 
disability for more than 20 years due to a nonservice-
connected back disability).

2.  There are no objective medical findings of record showing 
residuals of a shell fragment wound to the right anterior 
neck, muscle group XXII; there are no complaint or findings 
of record showing problems with swallowing or respiration, 
nor are there objective findings for loss of muscle function, 
including impairment of flexion of the head and neck and 
rotation.

3.  The most recent medical evidence of record is negative 
for left leg atrophy.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for conversion hysteria are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 9424 (1999).

2.  The schedular criteria for a compensable rating for 
residuals of a shell fragment wound to muscle group XXII, 
right anterior neck, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5322 (1999).

3.  The schedular criteria for a compensable rating left leg 
atrophy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 9424 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
Furthermore, the undersigned believes that this case has been 
adequately developed for appellate purposes by VARO and that 
a disposition on the merits is in order.

The appellant served on active duty from September 1942 to 
September 1945.  Report of VA examination dated July 1947 
reflects the presence of a scar on the anterior surface of 
the neck with mild muscle damage to group XXII, with no other 
pathology.  This examination report noted atrophy of the left 
leg, without any limitation of leg motion, and psychoneurosis 
conversion hysteria.

By a rating decision dated October 1947, service connection 
was established for psychoneurosis, shell fragment wound of 
muscle group XXII, and atrophy of the left leg.

VA treatment records dated October 1988 to February 1993 are 
negative for complaints or treatment referable to the 
appellant's service-connected disabilities.  These records 
noted cerebrovascular accident in October 1990, without 
residuals.

In June 1993, a VA examination was conducted.  The appellant, 
age 70, reported a history of a shell fragment wound to the 
right anterior neck in 1945.  He stated that he did not 
received a laceration, but rather that it was blunt trauma.  
He denied difficulty with swallowing, speaking, or breathing.  
He further denied neck pain.  Also, by history, the appellant 
reported that he injured the left leg in service and that he 
currently had intermittent cramps of the entire left leg.  He 
indicated that he limps at times, and takes an unknown 
medication with minimal relief.  He denied use of a cane or 
crutch, but complained of marked loss of left leg strength, 
difficulty with ambulation, and occasional numbness.  The 
appellant reported that he spent most of his day performing 
housework, watching television, and gardening.  Examination 
revealed a well-healed, nontender, 2 centimeter oblique right 
anterolateral scar.  The neck had full range of motion and no 
tenderness was found.  Left leg examination revealed a 
moderate limp, an inability to perform toe walking, 
difficulty performing heel walking, and 50 percent diminished 
strength.  Left leg circumference at the thigh was 49 
centimeters, compared to 52 centimeters on the right.  Left 
leg circumference at the calf was 32 centimeters, compared to 
33 centimeters on the right.  Sensation was intact.  The 
final diagnoses were residuals of injury to muscle group 
XXII, and atrophy of the left leg.

On VA psychiatric examination in June 1993, the appellant 
reported that he has been unemployed for the past 20 years, 
receiving disability retirement. He reported that he spends 
most of his time working around the house, visiting friends, 
and staying well occupied.  He reported having been married 
to the same person for 45 years.  Mental status examination 
findings were reported as follows:

His facial expressions and vocal 
intonations are topically appropriate.  
His speech is fluent, logical, coherent, 
goal oriented, regular in rate and 
rhythm, and appropriate in content.  He 
is cooperative to examination.  His mood 
is euthymic.  His affect is pleasant.  
There is a good range of emotional 
expression.  His thought processes are 
clear. His intellectual functions are 
good.  His memory systems are adequate.  
He is oriented to time, place, person, 
and circumstance.  His sensorium is clear 
.  His level of alertness is normal.  He 
denies any hallucinations, delusions, or 
other psychotic manifestations.  He is 
not overtly depressed.  There is no 
manifest anxiety.  His insight is 
adequate.  His judgment is appropriate.  
He denies any suicidal or homicidal 
ideation.

The appellant was diagnosed with conversion disorder, 
specifically a single episode of hysterical neurosis, which 
was not currently active.  Furthermore, the appellant was 
deemed competent for VA purposes.

In April 1996, the appellant requested an increased rating 
for his service-connected disabilities.

In September 1996, a VA psychiatric examination was 
conducted.  The appellant, age 73, denied mental health 
treatment.  He complained of poor memory problems and a 
tendency to just sit around since his cerebral vascular 
accident in 1990 and earlier this year.  He indicated that he 
had a good appetite, stable weight, and no depression, 
anhedonia or suicidal ideation.  He reported frequent 
awakening during the night, which he attributed to 
"stress."  He reported that his marriage was good and that 
he enjoys visiting with friends and going out.  Findings on 
mental status examination were as follows:

The veteran was a casually groomed 
individual, who conversed readily with 
this examiner.  He was fully cooperative 
and affable and gave no reason to doubt 
any of the information he provided.  He 
did not display any anxiety or dysphoria, 
nor did he display any somatic 
preoccupation.

The veteran's predominant mood was 
euthymic and affect was appropriate to 
content.

The veteran's thought processes and 
associations were logical and tight.  No 
loosening of associations was noted, nor 
was there any confusion.  No gross 
impairment of memories was observed.  The 
veteran was awake, alert and oriented 
times three.  Hallucinations were not 
complained of and no delusional behavior 
was noted during the examination.

The veteran's insight was generally 
adequate as was his judgment.

The veteran denied suicidal ideations at 
the time of this examination.

The diagnosis was conversion reaction, not currently active, 
and a Global Assessment of Functioning Scale score of 71 was 
assigned.

In October 1996, a VA examination was conducted.  The 
appellant complained of a right anterior neck injury and 
atrophy of the left leg.  On examination, the appellant was 
observed to having difficulty ambulating mostly due to pain 
in the hips and knees.  A nontender scar was noted on the 
neck.  The lower extremities, particularly below the knees, 
appeared very blanched white, dry, and extremely thin, with 
multiple healing scars.  Left leg circumference at the calf 
was 31 centimeters, compared to 32 centimeters on the right.  
Left leg circumference at the ankle was 13 centimeters, 
compared to 15 centimeters on the right.  Dorsalis pedis on 
the left was not palpable.  It was noted that the appellant 
had 2 strokes in the past, which produced a temporary 
paralysis of the left side of his face, and this slowly 
resolved so that there is little evidence except for the 
general weakness at this time.  The impression was right 
inferior neck healed shrapnel wound, mild atrophy of the left 
leg, and degenerative arthritis of the hips and knees.

In February 1997, a personal hearing was conducted.  The 
appellant testified that his psychiatric disability was 
manifested by sleep problems, thoughts of the war, and 
sitting around most of the time.  He reported that he had 
many friends, interacted well with his family, and went to 
church.  Regarding his neck disability, the appellant 
testified that his neck gets a little irritated sometimes.  
Regarding his left leg disability, the appellant testified 
that he has had trouble with the leg over the years and that 
he had left sided paralysis at the time of the shell 
concussion that caused the disability.  His representative 
argued that diagnostic code 8023, progressive muscular 
atrophy, more accurately portrayed the appellant's 
disability.

In April 1998, a VA psychiatric examination was conducted.  
It was noted that the appellant retired because of 
nonservice-connected back disability.  It was further noted 
that the appellant was diagnosed with severe acute conversion 
hysteria manifested by paralysis of the left arm and leg 
following a superficial penetrating shrapnel wound of the 
neck above the right sternoclavicular joint.  At this 
examination, the appellant complained that his nerves 
bothered him as they did during the war era.  He complained 
that he gets mad easily when recalling his experiences during 
the war, and that he sleeps poorly and has night sweats.  He 
reported that he was first married in 1945, which ended in 
divorce, and that he remarried in 1948.  He reported that he 
spends his time sitting by the spring in his yard, and that 
he hunted and fished prior to his strokes which brought about 
left sided weakness causing him to easily fall.  He reported 
that he enjoys socializing with neighbors and his children, 
but that crowds bother him since his stroke in 1991.  He was 
noted to live alone with his wife and to have a good 
appetite.  Mental status examination revealed as follows:

Face showed some appropriate change, but 
very little.  Speech was normal.  He was 
quite cooperative.  Mood shows that he 
gets depressed periodically....He has 
crying spells.  He said they are not as 
bad as they used to be, but now they are 
about one every two weeks and sometimes 
one every week and he says he gets pretty 
stressed and sometimes he cannot help it 
when he cries.

He was abstract on proverbs.  Thought 
processes were normal.  Intellectual 
function shows that he quit school in the 
second grade and he does not really read 
and write well....He watches television for 
his news at this time.  His memory was 
fair in the interview and he told me in 
detail about a man that used to write 
letters home for him because he could not 
write and he says his memory varies.  He 
says sometimes it is okay, sometimes he 
says he cannot think of anything.

He was well-oriented to time, place, and 
person, but he has some trouble keeping 
track of time.  He was quite alert.  I 
found no hallucinations, no delusions, 
and no schizophrenic trends at this time.  
He has some anxiety.  He gets nervous 
easily.  He gets upset when he cannot do 
anything because of his stroke and it 
makes him aggravated when he cannot do it 
and his hands were sweaty.

Insight is superficial, judgment is fair.  
He denies suicidal ideation, but has 
thought about it lately and he said that 
things would be better off for him to go 
on, but he knows he would go to hell if 
he did it so he does not do it.  He has 
some homicidal ideation when he thinks 
about what he went through [in the war].

The impression was conversion hysteria and depression.  The 
examiner commented that much of the appellant's complaints of 
weakness may be due to his hysteria since there is no overt 
paralysis, but that his strokes complicate the disability 
picture.  He further commented that the appellant's GAF score 
"would be 45 because stress of work would increase his 
symptomatology and make him more disabled."

In July 1998, a VA orthopedic examination was conducted.  By 
history, the appellant had a left sided stroke involving the 
arm and leg in 1991, and he sustained a second stroke in 1996 
involving the same areas along with the right hand and arm.  
Examination revealed that the appellant walked with a cane in 
the right hand and had a very dysrhythmic and imbalanced 
gait, which was rather wide based.  Clinical findings were 
positive for a very well healed thin scar over the 
sternoclavicular junction on the right measuring about 1 inch 
in length.  Examination of the legs did not show signs of 
atrophy, although the left leg appeared smaller and measured 
smaller.  Left leg circumference at the thigh was 17 inches 
in the central portion and, at the supracondylar, 14 inches 
on the left and 14.5 inches on the right.  Both calves 
measured 12 inches at similar points.  Manual muscle 
evaluation revealed no muscle weakness or spasticity.  The 
impression was lumbar disc excision by history, history of 
gunshot wound (shrapnel) to right anterior neck, and history 
of left-sided stroke.  The examiner noted that, at the time 
of the shell fragment wound to the neck, no extensive 
surgical repair was required and there was no evidence of 
injured or destroyed muscles, nerves, or bones.  The examiner 
further noted that 
The present symptoms do not include 
muscle pain in group XXII.  The patient 
has no activity limitations referable to 
these groups and no interference with 
activities of daily living.  The small 
wound represents the entry and exit as 
described.  There is no loss of muscle 
function.  There was no history of 
swallowing dysfunction or aspiration.  
The patient had excellent capability of 
flexion of the head and neck and 
rotation.

The examiner also addressed the left leg disability and 
stated that the appellant's left leg complaints, including 
limits on coordination, endurance, speed, and strength, are a 
result of his cerebrovascular accident.

In November 1998, VA outpatient treatment notes dated January 
1993 to November 1998 were received.  In April 1994, during a 
diabetes and blood pressure check, the appellant reported 
depression and nerves.  On follow-up in May 1994, it was 
noted that the appellant did not appear depressed, "he was 
talking and laughing as he was before."  In July 1996, the 
appellant was seen for left leg pain, described as low back 
pain radiating to the left hip and left knee.  Degenerative 
joint disease of the left knee was found, with loose body, 
asymptomatic.  On social worker evaluation in July 1996, it 
was noted that the appellant had an active life style and 
supportive family, with 8 adult children.

ANALYSIS

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

Conversion Hysteria

The Board notes that, on November 7, 1996, new regulatory 
provisions regarding psychiatric disability became effective.  
The new schedular criteria provide a 100 percent disability 
evaluation where there is objective evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 30 percent evaluation is provided where there is objective 
evidence of occupational and social impairment with decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.133 (formerly § 4.132), Diagnostic Code 9424 (1999) (as 
revised, effective November 7, 1996 ).

A review of the medical evidence of record shows that the 
appellant carries a diagnosis for hysterical neurosis, 
conversion type, single episode, incurred when the appellant 
sustained a superficial shell fragment wound in service.  
Medical records dated since service discharge are silent for 
complaints, findings and treatment for psychiatric disability 
until the early 1990's when the appellant indicated that his 
condition had worsened.  Notably, on VA psychiatric 
examinations in June 1993 and September 1996, there were 
essentially no psychiatric complaints or abnormal findings.  
The impression following mental status examination was that 
the appellant's conversion disorder was inactive.  While the 
appellant reported memory problems, he indicated that the 
onset was related to two prior cerebrovascular accidents.  He 
also reported frequent awakening during the night, which he 
attributed to unspecified "stress," but there was no 
evidence of anxiety or depression on examination.

More recently, on VA psychiatric examination in April 1998, 
the appellant complained that he gets mad easily when 
recalling his experiences during the war, he sleeps poorly, 
his nerves bother him, and that he has night sweats.  
However, he further reported that he enjoys socializing with 
neighbors and his children even though crowds bother him 
since his strokes.  Mental status examination was significant 
for some disorientation with respect to keeping track of time 
only, some anxiety and nervousness, periodic depression with 
crying spells, superficial insight, and anger with homicidal 
thoughts when recalling his experiences during the war.  The 
impression following mental status examination was conversion 
hysteria and depression.  Regarding the impression for 
hysteria, the examiner suggested that this condition may be 
active if his complaints of left-sided paralysis have no 
organic basis although the stroke history complicated the 
disability picture.

A longitudinal review of the claims folder discloses that the 
appellant has never had regular psychiatric treatment, nor 
has he been hospitalized for psychiatric difficulties.  Also, 
he takes no medication for psychiatric symptoms.

Upon review of the appellant's description of his symptoms, 
coupled with the objective medical findings of record, which 
are negative for a "flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands,...impaired judgment; impaired abstract thinking; 
disturbances of motivation..., difficulty in establishing and 
maintaining effective work and social relationships," the 
Board finds that the criteria for an increased rating are not 
met.  We observe that, notwithstanding the appellant's two 
strokes, the disability picture presented by the medical 
evidence of record show that he has intact cognitive 
processes except for some memory difficulty, he is oriented 
except for some difficulty keeping track of time, and that 
his mood is generally euthymic except for periodic 
depression.  Also, his judgment ranged from adequate to fair, 
and there was no indication that he had avoidant or 
isolationist tendencies.  The record clearly shows that the 
appellant has led and leads, to the extent that his strokes 
permits, an active lifestyle in so much as he visits with 
friends, neighbors, and his children.

While on report of VA psychiatric examination dated April 
1998, the examiner commented that the appellant's GAF score 
"would be 45 because stress of work would increase his 
symptomatology and make him more disabled," the Board finds 
that this does not represent the current level of social and 
occupational functioning and, moreover, the current level of 
psychiatric disability, because the appellant is not 
employed, nor is his capable of being employed because of 
nonservice-connected back disability.  The examiner appears 
to have merely commented on a possible psychiatric state were 
the appellant to work at this time given his mental state.  
Again, the most recent psychiatric findings of record show 
that the appellant's psychiatric condition is currently 
manifested by some memory difficulty, along with some 
difficulty keeping track of time, and periodic depression.  
The extent to which these problems are related to the 
appellant's prior strokes is unclear.  However, 
notwithstanding, it is clear that he has essentially intact 
cognitive processes, he is oriented, and that his mood is 
generally euthymic, with the exceptions as noted above.  
There is no evidence of seriously impaired judgment, or 
avoidant or isolationist tendencies.

Additionally, the Board has considered whether the schedular 
criteria in place prior to the revision which became 
effective in November 1996 would result in a more favorable 
outcome for the appellant.  The old schedular criteria 
provided that a psychoneurosis resulting in definite social 
and industrial impairment warranted a 30 percent disability 
rating, and that considerable social and industrial 
impairment warranted a 50 percent disability rating.  In Hood 
v. Brown, 4 Vet.App. 301 (1993), the United States Court of 
Veterans Appeals stated that the term "definite," the rating 
description for a 30 percent disability evaluation under 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  With these considerations 
in mind, the Board believes that the appellant, even under 
the old schedular criteria, does not satisfy the requirements 
for a 50 percent or greater rating as the appellant's 
symptomatology, which primarily consist of poor sleep, night 
sweats, some memory difficulty (which may be related to his 
two prior strokes), some difficulty keeping track of time, 
and periodic nervousness and depression, coupled with the 
objective findings for essentially intact orientation, 
cognition, attention and concentration, do not establish the 
presence of "considerable" or greater  social and 
industrial impairment" as contemplated by the old schedular 
criteria.  Additionally, the absence of regular psychiatric 
treatment, use of medication, or the need of hospitalization, 
suggests that there is no more than definite social and 
industrial impairment.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

Residuals of an Injury to Muscle Group XXII

The criteria in the VA Schedule for Rating Disabilities 
provide that impairment of muscle group XXII is rated as 0, 
10, 20, and 30 percent disabling where there is slight, 
moderate, moderately severe, and severe disability, 
respectively.  The functions affected by muscle group XXII 
are rotary and forward movements of the head, respiration, 
deglutition.  38 C.F.R. § 4.73, Diagnostic Code 5322 (1999).

A review of the medical evidence of record shows no 
complaints regarding the functions affected by muscle group 
XXII on past VA outpatient treatment.  Additionally, reports 
of VA examination dated June 1993, October 1996, and July 
1998 are negative for complaints and findings of impaired 
muscle group XXII function.  Specifically, the appellant 
reported that there were no problems with swallowing or 
respiration, and there were no objective findings for loss of 
muscle function.  The examiner stated that the appellant's 
"symptoms do not include muscle pain in group XXII" and 
that there were "no activity limitations referable to these 
groups and no interference with activities of daily living."  
The examiner also stated that the appellant had "excellent 
capability of flexion of the head and neck and rotation."
In view of the above, and the absence of objective findings 
of impairment of muscle group XXII function, the Board finds 
that the criteria for compensable rating for residuals of a 
shell fragment wound to muscle group XXII, right anterior 
neck, are not met.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

Left Leg Atrophy

The appellant is service connected for left leg atrophy.  
However, we observe that, on the most recent examination of 
the lower extremities in July 1998, the examiner stated that 
the legs did not show signs of atrophy even though the left 
leg measured less that the right.  Additionally, manual 
muscle evaluation revealed no muscle weakness or spasticity.  
Although the appellant voiced left leg complaints and 
objective findings showed some limits on coordination, 
endurance, speed, and strength, the examiner related these 
symptoms to the appellant's nonservice-connected residuals of 
cerebrovascular accident.

Absent objective evidence of left leg atrophy and related 
pathology, a compensable disability evaluation is not 
warranted.

We observe that the appellant's representative argued at the 
personal hearing conducted in February 1997 that service-
connected left leg atrophy should be rated under diagnostic 
code 8023 (progressive muscular atrophy).  We do not agree 
because this diagnostic code pertains to disabilities of the 
nervous system and there is no evidence of record showing 
that the appellant's service-connected left leg condition has 
neurological based etiology; moreover, at this time, there is 
simply no objective evidence of leg atrophy, or muscle 
wasting.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER

An increased rating for conversion hysteria is denied.

A compensable rating for residuals of an injury to muscle 
group XXII is denied.

A compensable rating for left leg atrophy is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

